Weaver, J.
I dissent from the proposition that the certificate is to be treated and construed as an Iowa contract. The application was solicited, made and delivered in *664Missouri. The first premium was paid in Missouri. The defendant, without any order or direction from the assured, sent the certificate to him. in Missouri. The defendant, in thus doing an insurance business in that State, became subject to its statutes, and its contracts so made are to be construed and enforced according to its laws. Ins. Co. v. Cravens, 178 U. S. 389 (20 Sup. Ct. 962, 44 L. Ed. 1116). To hold otherwise and assist the defendant in defeating or avoiding the laws of our sister States is to open the door to the nullification of our insurance statutes, so far as they apply to foreign corporations doing business in this jurisdiction.